DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-13 are pending.  
Terminal Disclaimer
The terminal disclaimer filed on July 12, 2022 does not comply with 37 CFR 1.321 because: Applicants for this application are COMMISSARIAT A L’ENERGIE ATOMIQUE ET AUX ENERGIES ALTERNATIVES and UNIVERSITE GRENOBLE ALPES; however, the terminal disclaimer only identifies COMMISSARIAT A L’ENERGIE ATOMIQUE ET AUX ENERGIES ALTERNATIVES as applicant. The terminal disclaimer should include both applicants. 

Response to Arguments
Applicant's arguments filed on July 11, 2022 have been fully considered but they are not persuasive. 
With respect to 101 rejection, Applicant made an argument that claimed features are far too complex to be performed in the mind and stated that in the exemplary embodiment disclosed in para. [0025], the measuring of the physiological parameter is done according to the disclosed formula. Additionally, Applicant argued that claims 1 and 12 are not directed to a mental process that can be performed in the mind due to added structures of sensor and processor. 
These arguments have been considered but are not persuasive. 
The additional elements of a sensor and a processor do not amount to significantly more than the judicial exception, because they are a generic sensor and a generic processor and are simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Applicant argued that the claimed features are far too complex to be performed in mind; however, data collection and data analysis are abstract steps. The formula in para. [0025] is not claimed, but even if it were claimed, the formula would be another abstract element directed to mathematical formula. Please refer to MPEP 2106.05(h) Parker v. Flook. 

Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a method for determining a stress level of an individual. 
To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.  
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 
	Yes, Claim 1 is directed towards a process. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
	Yes, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation that sets forth or describes the abstract idea is: “defining … a range of the calibration values measured in the various calibration periods”, “depending on the range of the calibration values, establishing … a membership function … wherein, in c), a representative value of the range of the calibration values is attributed, the representative value being … ”, “determining … the stress level of the individual, during the measurement period, by applying the membership function”, “wherein in c), the stressed level and each intermediate level are determined: depending on the calibration values measured in the calibration periods; and depending on a distance between the physiological-parameter value measured in d) and the representative value of the range of the calibration values defined in c)”. The reason that the limitations are considered an abstract idea because they are directed to mental processes (observation, evaluation, judgment, opinion). The above steps can be performed in the mind. 
	The limitations, “the representative value being: a maximum value of the range of the calibration values, or a minimum value of the range of the calibration values, or a mean value of the range of the calibration values, or a median value of the range of the calibration values, a statistical indicator of the calibration values, or a fractile of the calibration values”, are considered an abstract idea because they are directed to mathematical concepts and mental process.
The 2019 revised§ 101 guidance makes clear that the "mental process" category of abstract ideas does not only apply to steps actually carried out mentally; it also applies to the types of processes that could be carried out mentally, but are instead carried out using generic processing/collection technology. 
Please see the following analogous types of data manipulations that courts have found to be abstract ideas (all taken from MPEP 2106.04). 
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016)
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claim does not recite additional elements that integrate the judicial exception into a practical application.  
	The claims here do not integrate the abstract idea into a practical application because the claims merely uses a sensor to collect data with already well-known technology. The following are relevant examples of similar limitations which courts have found not to constitute improvements to computers or improvements to other technology or technical field: 
Gathering and analyzing information using conventional techniques and displaying the result, TIJ Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.
It is further noted that merely collecting the necessary data using known, generic sensors (or other data gathering components) only amounts to insignificant extrasolution activity; see MPEP § 2106.05(g). The fundamental data collection and processing steps performed by Applicant's claimed invention could theoretically be carried out manually by a person. Applicant's claimed invention does not affect/change the functionality of the technology being used. Rather, Applicant's claimed invention uses the claimed technology for its standard, well-known purpose, e.g. known sensors are used to collect data which they are known to be capable of collecting, known generic processing circuitry is used to perform data calculations/ comparisons, etc. Applicant's invention does not result in improved performance of the sensors, the processing circuitry, etc.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	No, the claim recites additional elements, “measuring the physiological-parameter value, in various calibration periods, … wherein, in a), in each calibration period, the individual is considered to be in the rest state” and “measuring the physiological-parameter value in a measurement period”. The additional elements do not amount to significantly more than the judicial exception, because it is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See MPEP 2106.05(d)) and Berkheimer Memo. 
The additional element is disclosed in a prior art reference:
Jain et al. (US 2012/0290266) discloses measuring the physiological parameter value in a rest state and measuring the physiological parameter value in a stressed state (para. [0208], “a first data set may be collected from the person when he is substantially unstressed, i.e., relaxed” and “a second data set may be collected from the person when he is substantially stressed”; para. [0205], stress model may be a stress model based on baseline data; para. [0195] discloses types of data, including physiological data.), a sensor worn by the individual and configured to be connected to a processor comprising circuitry, and a processor (para. [0026], [0042], sensors 112, processors). 
Therefore, the claim is not patent eligible.
With regards to the instantly rejected dependent claims 2-11, and 13, these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to a judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a device for determining a stress level of an individual. 
To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.  
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 
	Yes, Claim 12 is directed towards an apparatus. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
	Yes, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation that sets forth or describes the abstract idea is: “define a range of the calibration values …”, “establish, depending on the range of the calibration values, a membership function …”, “determining the stress level of the individual, during the measurement period, by applying the membership function”, “wherein in c), the stressed level and each intermediate level are determined: depending on the calibration values measured in the calibration periods; and depending on a distance between the physiological-parameter value measured in d) and the representative value of the range of the calibration values defined in b)”. The reason that the limitations are considered an abstract idea is because they are directed to mental processes (observation, evaluation, judgment, opinion). The above steps can be performed in the mind. 
The limitations, “the representative value being: a maximum value of the range of the calibration values, or a minimum value of the range of the calibration values, or a mean value of the range of the calibration values, or a median value of the range of the calibration values, a statistical indicator of the calibration values, or a fractile of the calibration values”, are considered an abstract idea because they are directed to mathematical concepts and mental process.
The 2019 revised§ 101 guidance makes clear that the "mental process" category of abstract ideas does not only apply to steps actually carried out mentally; it also applies to the types of processes that could be carried out mentally, but are instead carried out using generic processing/collection technology. 
Please see the following analogous types of data manipulations that courts have found to be abstract ideas (all taken from MPEP 2106.04). 
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016)
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claim does not recite additional elements that integrate the judicial exception into a practical application.  
The claims here do not integrate the abstract idea into a practical application because the claims merely uses a sensor to collect data with already well-known technology. The following are relevant examples of similar limitations which courts have found not to constitute improvements to computers or improvements to other technology or technical field: 
Gathering and analyzing information using conventional techniques and displaying the result, TIJ Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.
It is further noted that merely collecting the necessary data using known, generic sensors (or other data gathering components) only amounts to insignificant extrasolution activity; see MPEP § 2106.05(g). The fundamental data collection and processing steps performed by Applicant's claimed invention could theoretically be carried out manually by a person. Applicant's claimed invention does not affect/change the functionality of the technology being used. Rather, Applicant's claimed invention uses the claimed technology for its standard, well-known purpose, e.g. known sensors are used to collect data which they are known to be capable of collecting, known generic processing circuitry is used to perform data calculations/ comparisons, etc. Applicant's invention does not result in improved performance of the sensors, the processing circuitry, etc.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	No, the claim recites additional elements, “the sensor measuring the physiological-parameter value, in various calibration periods, … wherein, in a), in each calibration period, the individual is considered to be in the rest state” and “measure the physiological-parameter value in a measurement period”. The additional elements do not amount to significantly more than the judicial exception, because it is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See MPEP 2106.05(d)) and Berkheimer Memo.
The additional element is disclosed in a prior art reference:
Jain et al. (US 2012/0290266) discloses measuring the physiological parameter value in a rest state and measuring the physiological parameter value in a stressed state using a sensor (para. [0208], “a first data set may be collected from the person when he is substantially unstressed, i.e., relaxed” and “a second data set may be collected from the person when he is substantially stressed”; para. [0205], stress model may be a stress model based on baseline data; para. [0195] discloses types of data, including physiological data, abstract, sensor), a sensor worn by the individual and configured to be connected to a processor comprising circuitry, and a processor (para. [0026], [0042], sensors 112, processors). 
Therefore, the claim is not patent eligible.

 Response to Amendment
With respect to 112(b) rejection, Applicant’s amendments have not overcome each and every rejection. 
With respect to Double Patenting rejection, Applicant’s amendments have overcome the rejection. 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1, the limitation “the microprocessor” in line 12 is indefinite, because it lacks antecedent basis. 
Indefiniteness of the independent claim renders the dependent claims indefinite.  
	Re Claim 13, the limitation, “the minimum value”, is indefinite, because it lacks antecedent basis. If it is referring to “a minimum of the range of variation”, the limitation should be amended to “the minimum [[value]]”.  

 Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), 35 U.S.C. 101, set forth in this Office action.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/V.V.H./
Vynn Huh, October 18, 2022Examiner, Art Unit 3792